UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6695


FERNANDO GRADY HORTON,

                Petitioner – Appellant,

          v.

FRANK BISHOP, Warden; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-03538-WDQ)


Submitted:   August 28, 2015                 Decided:   September 1, 2015


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Fernando Grady Horton, Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fernando Grady Horton seeks to appeal the district court’s

order dismissing Horton’s 28 U.S.C. § 2254 (2012) petition.                         The

notice    of    appeal    was     received       in   this   court    shortly   after

expiration       of     the      appeal     period.          Because     Horton     is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).       The record does not reveal when Horton gave the notice

of   appeal    to     prison    officials       for   mailing.       Accordingly,   we

remand the case for the limited purpose of allowing the district

court    to    obtain     this    information         from   the   parties   and    to

determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and Houston v. Lack.              The record, as supplemented, will

then be returned to this court for further consideration.



                                                                             REMANDED




                                            2